DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 12/02/2022 have been fully considered but they are not persuasive. On page 5-7 of the response, applicant contends the rejection of claims 1 and 19 are improper because Teng fails to disclose “forming, in the mask openings using selective area epitaxy, a second epitaxial part of the laser comprising a refractive grating comprising three-dimensional nano-stripes”. On page 6, applicant supports this argument by comparing the disclosed nano-stripes to the nano-stripes of Teng. Applicant states “In contrast, the Applicant’s claimed three-dimensional nano-stripes are separate three-dimensional features”. Here, applicant inserts the word “separate” into the arguments while no such language is found in the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Office further notes that in the grating region, i.e. the space between the SiO2 mask, the nano-stripes are formed separately. The combined region applicant discusses is equivalent to the “optional cover layer 212” that allows for “a more planarized top surface, thus aid in maintaining tighter dimensional tolerances for the laser package” ([0016]).
Applicant further contends the growth process of Teng is not a “selective growth”. This is likewise not persuasive. While Teng does not explicitly state “selective growth”, Teng provides “The nano-template ELO method” (pg. 233 col. 1 ll. 17), “The InP will first nucleate and grow at the exposed InP windows of 120 nm wide and then grow laterally and merge at above the SiO stripe through proper control of growth parameter. As can be seen from Fig. 2, the coalescence boundary is void free and a small irregular air gap was formed above SiO strip, which looks a little bit whiter in the TEM picture than the SiO part” (pg. 233 col. 1 ll. 24-30), and “These nano-air gaps can reduce the interaction between the masking layer and the epi-layer as seen in GaAs ELO using micron-sized dielectric mask” (pg. 233 col. 1 ll. 32-34). Accordingly, a person of ordinary skill in the art would interpret the SiO2 film to be a mask (i.e. template) and causes selective growth (i.e. “The InP will first nucleate and grow at the exposed InP windows”) only in regions where the mask/template is not formed. As noted by Teng, even in the merged region the InP film will not form on the mask/template (i.e. “a small irregular air gap was formed above SiO strip”). Accordingly, Teng does disclose a selective growth process as is understood in the art. On page 7, applicant improperly attempts to limit “selective area epitaxy” to mean “selectably grow such structures, e.g., control the size and shape thereof”. The Office notes that applicant at [0019] of the Specification as originally filed states “Here, selective area epitaxy is used as fabrication method that allows forming the shape of the refractive grating 112 without etching or milling.” Claims 1 and 19 do not require a specific shape or size (Applicant’s specification appears to be silent regarding the size of the structure). Accordingly, “selective area epitaxy” as properly interpreted in light of applicant’s specification requires only that the grating layer be formed without etching or milling. Teng’s growth process forms the grating with the desired shape of Teng without etching or milling. Accordingly, Teng’s growth process is a “selective area epitaxy” as properly interpreted in view of applicant’s specification. 
Applicant continues on page 7 by addressing amended claim 15. Applicant contends that Teng does not teach nano-stripes comprising surfaces facing away from and at an angle to the active region. The Office notes “angle” may read on any value between 0o and 360o. “Additionally, “surfaces facing away”, absent additional description, may be arbitrarily drawn as each surface has a normal vector pointing in opposite directions. Finally, applicant’s claim is completely silent regarding the active region. It could be properly interpreted as one of an infinite number of planes in the active region or one of the normal vectors to each of those planes. Using the Figures of Teng, the Office has provided one, of numerous faces, that meet all the limitations of amended claim 15. The larger arrow represents the location of a plane of the active region and the smaller arrow represents a normal vector of a face of a surface of the InP grating. This normal vector is at an angle and facing away from the plane of the active region.

    PNG
    media_image1.png
    259
    365
    media_image1.png
    Greyscale

Applicant’s remaining arguments rely on the propriety of their arguments with respect to claims 1 and 19. Because applicant’s arguments regarding claims 1 and 19 are incorrect, the arguments regarding the dependent claims are also incorrect. All rejections are maintained. The Office has updated the rejection of claim 15 based on applicant’s amendment. 

Priority
This application claims priority to 16/448,415 filed on 06/21/2019 as a divisional application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 8, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teng et al. (“Complex-Coupled DFB Laser Using a Buried SiO2 Grating”)1, hereafter Teng.
Regarding claim 1, Teng discloses a method of forming a laser (Title; Abstract; Sec. II. Paras. 1 and 2), comprising: forming (Sec. II Para. 1 “The structure was grown by low-pressure MOCVD”), on a substrate (Sec. II Para. 1 “an S-doped InP substrate”), a first epitaxial part of the laser comprising at least an active region layer (Sec. II Para. 1 “The laser active region consists of four 1% compressively strained In0.76Ga0.24As0.85P0.15 quantum wells with a thickness of 5 nm and lattice-matched In0.76Ga0.24As0.52P0.48 barriers with a thickness of 10 nm and a bandgap of 1.24 µm in wavelength”) surrounded by first and second waveguide layers (Sec. II Para. 1 “It is sandwiched by 70-nm-thick In0.76Ga0.24As0.52P0.48 inner confinement layers and 80-nm-thick In0.82Ga0.18As0.39P0.61 outer confinement layers with a bandgap of 1.15 µm in wavelength”); forming a dielectric layer over the first epitaxial part (Sec. II Para. 1 “The sample was then coated with a 50-nm-thick SiO2 film by plasma-enhanced chemical vapor deposition”); patterning two or more mask openings within the dielectric layer (Sec. II Para. 1 “Laser holographic patterning and reactive ion etching was used to generate grating patterns with a period of 240 nm and
window openings of 120 nm wide in the SiO2 film across the wafer.”), the mask openings extending normal to a light-propagation direction of the laser and are spaced apart in the light-propagation direction of the laser (Sec. II Para. 1 “Laser holographic patterning and reactive ion etching was used to generate grating patterns with a period of 240 nm and window openings of 120 nm wide in the SiO2 film across the wafer.”); and forming, in the mask openings using selective area epitaxy, a second epitaxial part of the laser comprising a refractive grating comprising three-dimensional nano-stripes (Sec. II para. 1 “The sample was then loaded into the MOCVD reactor for InP top waveguide layer regrowth. The grating patterned sample was first annealed in the flow of TBP for 5 min at 610 C to desorb the surface oxide prior to growth. The following InP growth was done by the ELO method at a growth temperature of 610 C and pressure of 100 mbar”’; See also Sec. II Para. 2).
Regarding claim 5, Teng further discloses the mask openings align with a center of the nano- stripes (Fig. 1 element p-InP and SiO2 grating; Sec. II Para. 1).
Regarding claim 6, Teng further discloses the active layer region, first and second waveguide layers, and three-dimensional refractive grating are formed of III-V semiconductors (Sec II Para. 1).
Regarding claim 8, Teng further discloses the dielectric layer is formed of SiO2 (Fig. 1 element SiO2 grating).
Regarding claim 14, Teng further discloses the nano-stripes extend beyond the edges of the mask openings in the light propagation direction (Fig. 1 element p-InP).
	Regarding claim 15, Teng further discloses the nano-stripes comprise surfaces facing away from and at an angle to the active region that are atomically smooth (Sec. II Para. 2; The Office notes that in [0019] of the published application applicant admits that the use of epitaxy lateral overgrowth results in atomically smooth surfaces).

    PNG
    media_image1.png
    259
    365
    media_image1.png
    Greyscale

Regarding claim 16, Teng further discloses using selective area epitaxy comprises using metalorganic vapor-phase epitaxy (Abstract; “Metal-organic chemical vapor deposition” is another name for “metalorganic vapor-phase epitaxy”).
Regarding claim 18, Teng further discloses the use of selective area epitaxy forms the nano- stripes without etching or milling, resulting in atomically smooth surfaces on the nano- stripes (Sec. II Para. 2; The Office notes that in [0019] of the published application applicant admits that the use of epitaxy lateral overgrowth results in atomically smooth surfaces).
Regarding claim 19, Teng further discloses a method of forming a laser heterostructure (Title; Abstract; Sec. II. Paras. 1 and 2), comprising: performing a first epitaxial run in which a first part of the laser heterostructure is grown in an unpatterned manner (Sec. II Para. 1), the first part comprising an active region layer (Sec. II Para. 1 “The laser active region consists of four 1% compressively strained In0.76Ga0.24As0.85P0.15 quantum wells with a thickness of 5 nm and lattice-matched In0.76Ga0.24As0.52P0.48 barriers with a thickness of 10 nm and a bandgap of 1.24 µm in wavelength”) surrounded by first and second waveguide layers (Sec. II Para. 1 “It is sandwiched by 70-nm-thick In0.76Ga0.24As0.52P0.48 inner confinement layers and 80-nm-thick In0.82Ga0.18As0.39P0.61 outer confinement layers with a bandgap of 1.15 µm in wavelength”); interrupting the first epitaxial run to deposit a dielectric mask over an upper layer of the first part (Sec. II Para. 1 “The sample was then coated with a 50-nm-thick SiO2 film by plasma-enhanced chemical vapor deposition”), the mask comprising openings extending normal to a light-propagation direction of the laser heterostructure and are spaced apart in the light-propagation direction of the laser heterostructure (Sec. II Para. 1 “Laser holographic patterning and reactive ion etching was used to generate grating patterns with a period of 240 nm and window openings of 120 nm wide in the SiO2 film across the wafer.”); and performing a second epitaxial run in which selective area epitaxy is used to form a second part of the laser heterostructure, the second part comprising three-dimensional nano-stripes formed in the openings (Sec. II para. 1 “The sample was then loaded into the MOCVD reactor for InP top waveguide layer regrowth. The grating patterned sample was first annealed in the flow of TBP for 5 min at 610 C to desorb the surface oxide prior to growth. The following InP growth was done by the ELO method at a growth temperature of 610 C and pressure of 100 mbar”’; See also Sec. II Para. 2).
Regarding claim 20, Teng further discloses the first and second parts of the laser heterostructure are formed of III-V semiconductors (Fig. 1; Sec. II Para. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Makino (US 6026110)2, hereafter Makino.
Regarding claim 2, Teng does not explicitly disclose the three-dimensional nano-stripes comprise trapezoidal cross-sections. However, Makino discloses the three-dimensional nano-stripes comprise trapezoidal cross-sections (claim 6). The advantage is to control the modal index coupling independently from the modal gain coupling based on the shape (col. 3 ll. 55-59). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Teng with the three-dimensional nano-stripes comprise trapezoidal cross-sections as disclosed by Makino in order to control the modal index coupling independently from the modal gain coupling based on the shape. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Teng.
Regarding claim 7, Teng does not explicitly disclose the III-V semiconductors are selected from a group consisting of AlGaInN, AlGaInAs, AlGaInP, and AlGaInSb. However, the Office takes Official Notice that III-V semiconductors are selected from a group consisting of AlGaInN, AlGaInAs, AlGaInP, and AlGaInSb for laser devices are well known in the art. The advantage is to control the output wavelength while balancing other considerations such as crystallinity and lattice matching. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Teng with the III-V semiconductors are selected from a group consisting of AlGaInN, AlGaInAs, AlGaInP, and AlGaInSb as is known in the art in order to control the output wavelength while balancing other considerations such as crystallinity and lattice matching and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Li et al. (CN 108220614)3, hereafter Li.
Regarding claim 9, Teng does not explicitly disclose forming an electron blocking layer between one of the first and second waveguide layers and the dielectric layer. However, Li discloses an electron blocking layer between one of the first and second waveguide layers and the dielectric layer (Fig. 5 element L6 is between the upper waveguide L7 and the Bragg grating structure L3). The advantage of electron blocking layers, as is known in the art, is to better confine carriers to the active region. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Teng with an electron blocking layer between one of the first and second waveguide layers and the dielectric layer as disclosed in Li in order to better confine carriers to the active region.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Shoji et al. (US 2002/0039375 A1), hereafter Shoji.
Regarding claim 10, Teng further discloses forming a conductive cover layer over the nano-stripes, the cover filling in gaps between the nano-stripes (Fig. 1 element p-InP). Teng does not explicitly disclose the covering layer having a different refractive index than the refractive grating. However, Shoji discloses the covering layer having a different refractive index than the refractive grating (Fig. 4(a) element 3; Fig. 4(c) lower refractive index sections). The advantage is to improve the stability and the single mode operation ([0047]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Teng with the covering layer having a different refractive index than the refractive grating as disclosed by Shoji in order to improve the stability and the single mode operation.
Regarding claim 11, Shoji, for the same reasons outlined above, further discloses the conductive cover layer has a lower refractive index than that of the refractive grating (Fig. 4(c)).
Regarding claim 12, Teng further discloses the current blocking layer is a dielectric layer (Fig. 1 element SiO2). Shoji, for the same reasons outline above, further discloses the conductive cover layer is in contact with the current blocking layer (Fig. 4(a) element 3 and 4).
Regarding claim 13, Teng in view of Shoji do not explicitly disclose the conductive cover layer is formed of ITO. However, the Office takes Official Notice that ITO is a well known material for covering layers in the laser arts. The advantage is to provide a covering layer that is transparent to the light in the cavity. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Teng in view of Shoji with the conductive cover layer is formed of ITO as is known in the art in order to provide covering layer that is transparent to the light in the cavity and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Ro et al. (US 6242326 B1), hereafter Ro.
Regarding claim 17, Teng does not explicitly disclose using selective area epitaxy comprises using molecular beam epitaxy. However, Ro discloses MOCVD and molecular beam epitaxy for selective area epitaxy are known alternatives (col. 2 ll. 23-27). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Teng with using selective area epitaxy comprises using molecular beam epitaxy as disclosed by Ro, since the Court has held simply substituting one known technique (MOCVD) for another known technique (MBE) to obtain predictable results (known alternatives) requires only ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        12/11/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Non-Patent Literature Documents Cite No. 5 in the IDS filed 08/30/2021.
        2 U.S. Patents Cite No. 9 in the IDS filed 08/30/2021.
        3 Foreign Patent Documents Cite No. 1 in the IDS filed 08/30/2021.